 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          VERIDIAN CREDIT UNION,                        CASE NO. C17-0356JLR

11                               Plaintiff,               ORDER WITHDRAWING
                   v.                                     SPECIAL MASTER
12                                                        APPOINTMENT
            EDDIE BAUER, LLC,
13
                                 Defendant.
14

15          In light of the United States District Court for the Western District of

16   Washington’s selection of Michelle Peterson as a magistrate judge, with her term

17   beginning on March 1, 2019, the court intends to withdraw Ms. Peterson’s appointment

18   as special master in this case on February 25, 2019. (See generally Appointment Order

19   (Dkt. # 139).) If the parties continue to require assistance with their discovery-related

20   issues, the court intends to refer these issues to Ms. Peterson after March 1, 2019, in her

21   role as magistrate judge. Pursuant to the court’s order appointing Ms. Peterson as special

22   master (see Appointment Order at 5), the court ORDERS any party that wishes to


     ORDER - 1
 1   respond to the court’s plan to file a brief not to exceed three pages no later than February

 2   22, 2019.

 3          Dated this 6th day of February, 2019.



                                                       A
 4

 5
                                                       JAMES L. ROBART
 6                                                     United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
